PER CURIAM.
Appellant seeks review of a judgment of conviction and sentence based upon a jury verdict finding him guilty of murder in the first degree with a recommendation of mercy. The principal question preserved on appeal is the sufficiency of the evidence to support the judgment.
Although there is evidence in the record to support appellant’s theory of innocence, there is likewise competent and substantial evidence by eyewitnesses to the crime and appellant’s own confession made shortly thereafter to support the jury’s verdict. It is not the province of this court to substitute its judgment for that of the trier of the facts. The credibility of the testimony and the weight of the evidence are peculiarly jury questions to be decided by the trier of the facts. The findings by the jury will not be disturbed in the absence of a clear showing that the evidence demonstrates that the conclusions reached are erroneous. We have considered the remaining points on appeal but find them to be without substantial merit. The judgment appealed is affirmed.
WIGGINTON, C. J., and CARROLL, DONALD K., and RAWLS, JJ., concur.